Title: To Thomas Jefferson from Lucy Ludwell Paradise, 30 June 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Margaret St. No. 15Cavendish Square June the 30th. 1789

As I am happy to find You have not quitted Europe yet, give Me leave to return you a Thousand thanks for all the Great acts of Generosity, Humanity, and Goodness, you have been pleased to shew Me. God Bless you and your amiable family, and prosper Your Excellency in a happy Voyage to our Dear Country, and that on your Arrival there, you May be Crowned with the Gratitude which so Much goodness Merits. Think of Me and see if it is possible for me to get back My Estate in My own hands altho in the Life time Mr. P. If this Can be done and I can receive all the rents and profits in Virginia, and in England also and govern it with the assistance of My steward, I should, then, be in no danger of being brought into an More of the horried distresses I have gone through. The Deed is not done yet, but Dr. Bancroft thinks it Must soon the finished. I beg Your Excellency not to say you have received a Letter from me. I have therefore written to Mr. Short and shall  desire him to tell Your Excellency and Mr. Paradise. I desire your Excellency will Make My respectful Compliments to their Excellencies General and Mrs. Washington the same to Mr. and Mrs. Adam and their Family. Make my affectionate Compliments to Colo. Nath. Burwell and family, Colo. Richard Henery Lee and Colo. F. Lightfoot and Family and Mr. and Mrs. Ludwell Grimes, and all My friends in Williamsburg, Philadelphia and New York, and at York in Virginia. If I can be of any Service here to My Country and Friends I beg they will Command Me. My tender and Affectionate Love to the Dear Miss Jeffersons. I have the Honour to be Dear Sir Your Excellencies Most Grateful Humble Servant and Friend,

L Paradise


I wish I was agoing with you to Virginia. It Cannot be, therefore, whatever is, is right.

